Citation Nr: 1104984	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  92-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for the Veteran's T12, L1, and 
L2 compression fracture residuals with traumatic arthritis and 
L5-S1 tenderness, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974, 
and May 1974 to May 1977.
      
As the matter on appeal arises from a lengthy procedural history, 
a brief review of that history would be helpful.  The Veteran's 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1991 rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Since that rating decision, the matter has been 
remanded by the Board several times and decided by the Board four 
times.  Each of the Board's four decisions has been vacated by 
the United States Court of Appeals for Veterans Claims (Court).  
	
After the June 1991 rating decision, the matter first arrived at 
the Board in April 1993.  The matter was remanded at that time, 
and again in March 1996.  In March 2000 the Board issued a 
decision denying the Veteran's claim for an increased rating.  In 
a March 2001 Order, the Court vacated the March 2000 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).  The matter returned to 
the Board in July 2002 and the Board denied the claim.  In a 
January 2003 Order, the Court vacated the July 2002 decision and 
remanded the matter pursuant to a Joint Motion.  In November 2003 
the Board remanded the claim.  The matter was returned in August 
2005 and the Board again denied the claim for an increased 
rating.  That decision was vacated and remanded by the Court in 
May 2006.  In December 2006 the claim once again arrived before 
the Board, and the Board again denied the claim.  In a December 
2008 Order, the Court once again vacated the Board's decision and 
remanded the claim pursuant to a Joint Motion.

In December 2009 the Board remanded the matter for additional 
development.  As discussed at great length in the Notice and 
Assistance section below, there has been substantial compliance 
with the Board's remand directives, the claim has been returned 
to the Board, and the matter is now ready for appellate 
disposition.
The Board again notes that a dispute regarding attorney's 
fees appears to have been raised in letters from the 
Veteran's attorney from 2007 and 2008.  This issue is 
again referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  The Veteran's T12, L1, and L2 compression fracture residuals 
are manifested by no ankylosis; and there is nothing in the 
record to suggest that he had pronounced intervertebral disc 
syndrome with findings like absent ankle jerk or periods of acute 
signs or symptoms of intervertebral disc syndrome that required 
bed rest prescribed by a physician, and treatment by a physician 
of at least 6 weeks a year.

2.  The Veteran's T12, L1, and L2 compression fracture residuals 
with traumatic arthritis and L5-S1 tenderness do not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the Veteran's 
T12, L1, and L2 compression fracture residuals with L5-S1 
tenderness have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5291, 5292 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  The Veteran's T12, L1, and L2 compression fracture residuals 
with traumatic arthritis and L5-S1 tenderness does not warrant 
referring this case to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for consideration of 
an extra-schedular rating.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Schedular Rating
The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4.  In considering the severity of a disability it is 
essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review of 
the recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.
	
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The spine regulations were revised twice during the appeal 
period, and these changes were effective in September 2002 and 
September 2003.  The regulatory amendments cannot be applied 
prior to their effective dates.  38 U.S.C.A. § 5110(g) (West 2002 
& Supp. 2009).

Neither the old nor the new rating criteria, when applied to the 
facts of this case, warrant an increased rating.  The Veteran's 
low back disability is currently rated 50 percent disabling.  Ten 
percent of that rating is for deformity of a vertebral body under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a (2002).  The remaining 
40 percent of the rating is assessed under Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  Id.

The report of his January 1977 physical examination for service 
separation notes that the Veteran sustained June 1975 vertebral 
compression fractures.  The report of the July 1977 VA 
examination for compensation purposes states that the Veteran was 
diagnosed with T12 compression fracture residuals with a 25 
percent loss of vertebral height; L1 anterior wedging; L2 
vertebral fracture residuals with an approximate 50 percent loss 
of vertebral height; and chronic low back strain.

Under the old regulations, a rating in excess of 40 percent 
required degenerative disc disease of the lumbar spine with 
pronounced, persistent symptoms of intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).  Higher ratings 
were also available under the old regulations where there was 
unfavorable ankylosis of the lumbar spine, complete bony fixation 
of the spine, or residuals of a fracture of the vertebra with 
cord involvement or requiring a neck brace.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289.

The Veteran's present 40 percent rating is the maximum schedular 
rating under both the old and the amended regulations for 
limitation of motion of the lumbar spine absent ankylosis, which 
has not been demonstrated in this case.  The Court has held that, 
when a Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon which 
the rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where the 
Veteran is in receipt of the maximum evaluation due to limitation 
of motion, as here, those regulations are not for application. 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Assuming that intervertebral disc syndrome regulations are 
applicable in this case, the 2002 regulatory changes provided 
that intervertebral disc syndrome is evaluated on the basis of 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.

With regard to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the new 
criteria provide that a 60 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least six 
weeks in a year.  An "incapacitating episode" is defined as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician".  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated using 
the criteria from the most appropriate orthopedic diagnostic 
code(s), and neurologic disabilities are to be evaluated 
separately using the criteria from the most appropriate 
neurologic code(s).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), Note (2).  The term "chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R.  § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).

Effective in 2003, other disabilities of the lumbar spine are to 
be rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R.  § 4.71a, Diagnostic Codes 
5235-5243.  Under that rating formula, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  ("Unfavorable ankylosis" is defined, in pertinent part, 
as "a condition in which the entire thoracolumbar spine is fixed 
in flexion or extension".  See id., Note (5)).  These criteria 
are to be applied irrespective of whether there are symptoms such 
as pain (whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to encompass 
and take into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine".  68 Fed. Reg. 51,455 (Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, are 
to be rated separately from orthopedic manifestations, under an 
appropriate diagnostic code.

The evidence reveals that the Veteran's service-connected lumbar 
spine disability does not more nearly approximate the criteria 
necessary for a rating in excess of 40 percent under either the 
old or the new spine regulations.  There is no evidence of 
pronounced, persistent symptoms of intervertebral disc syndrome 
to merit a 60 percent rating under the old regulations, and there 
is absolutely no evidence of complete bony fixation of the spine, 
or residuals of a fracture of the vertebra that include cord 
involvement or requiring a neck brace.

There is also no evidence of incapacitating episodes which have a 
total duration of at least six weeks or a combination or 
orthopedic and neurologic manifestations to warrant a higher 
rating under the new regulations.  Finally, there is absolutely 
no evidence of unfavorable ankylosis of the lumbar spine which 
would warrant a higher rating under either the old or the new 
regulations.

The Veteran has asserted that his major impairments due to his 
service-connected thoracolumbar back problems include pain, 
muscle spasms, limitation of motion, and an inability to lift 
more than 5 pounds.  During his most recent VA examination in 
2004 he denied numbness, tingling, weakness, burning, or bowel, 
bladder, or erectile dysfunction.  He also denied pain radiating 
down his legs.

A review of the medical evidence does not reveal that within any 
year during this appeal period, including since the new spine 
regulations were made effective, bed rest was prescribed by a 
physician and treatment by a physician was warranted for a total 
of six weeks.  In addition, the evidence does not reveal that the 
Veteran otherwise manifests neurologic disabilities due to his 
service-connected thoracolumbar back disorder which would warrant 
a higher rating.

For example, both the 2004 VA examination and a 1996 VA 
examination revealed normal neurological examination.  While the 
evidence does reveal some positive neurological findings, namely 
a June 1991 VA treatment record which noted decreased motor 
strength in the lower extremities and lumbar radiculopathy in the 
right lower extremity, overall, the medical evidence reveals that 
the Veteran does not have a significant neurological component to 
his service-connected thoracolumbar spine disability which could 
provide the basis for an increased rating.  Significantly, there 
is nothing in the record to suggest that the Veteran had 
pronounced symptoms or periods of acute signs or symptoms of 
intervertebral disc syndrome that required bed rest prescribed by 
a physician, and treatment by a physician for at least 6 weeks.

A longitudinal review of the record indicates that the Veteran's 
T12, L1, and L2 compression fracture residuals have been shown to 
productive of no more than demonstrable vertebral compression 
fracture residuals; degenerative joint disease; severe lumbar 
spine limitation of motion; and minimal lumbosacral spine 
degenerative disc disease with essentially no neurological 
abnormalities associated with the site of the diseased disc at 
the most recent VA examination for compensation purposes of 
record.  Given the absence of objective evidence consistent with 
moderate thoracic spine limitation of motion and/or pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief, the Board finds that the current 50 percent 
evaluation adequately reflects the Veteran's current 
thoracolumbar and lumbosacral spine disability picture.  
Accordingly, an increased evaluation for the Veteran's T12, L1, 
and L2 compression fracture residuals with L5-S1 tenderness is 
denied.

Extraschedular Consideration
The Board's last decision was vacated based on the Court's 
finding of an insufficient discussion concerning whether the 
Veteran is entitled to an extraschedular rating for his lumbar 
spine disability.  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
Extraschedular consideration is undertaken where there is 
evidence of unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, that 
takes the case outside the norm.  38 C.F.R. § 3.321(b)(1) (2009).  

As recently held by the Court in Thun v. Peake, 22 Vet. App. 111 
(2008), the threshold factor for extraschedular consideration is 
a finding on part of the Regional Office (RO) or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VA Gen. Coun. 
Prec. 6-1996 (Aug. 16, 1996).  Further analysis is necessary only 
if the schedular evaluation does not contemplate the claimant's 
level of disability and symtomatology, and is found inadequate.  
If that is the case, the Board, or the RO, must then determine if 
the claimant's exceptional disability picture exhibits such 
factors as "marked interference with employment," or "frequent 
periods of hospitalization.  If it does, the matter is then to be 
referred to the Under Secretary of Benefits or the Director of 
the Compensation and Pension Service. 

At the outset, the Board notes that while the Thun decision had 
not yet been rendered at the time of the Board's 2006 decision, 
the Court invalidated the Board's 2006 decision based on an 
inadequate discussion of the Thun factors.  As described above, 
in Thun, the Court fleshed out the requirements of 38 C.F.R. 
§ 3.321(b) by delineating a specific two-step analysis, in which 
the second step is only required upon a threshold finding that 
the regular schedular evaluation is inadequate.  Here, the Board 
does not find that the Veteran's schedular evaluation is 
inadequate, and as such, application of the second Thun prong 
would not normally be necessary.  Significantly, the Board made 
this exact finding in 2006 as well, but as the specific, two-part 
analysis of Thun had not yet been established in 2006, the Board 
went on to discuss the issues of "marked interference with 
employment" and "frequent periods of hospitalization" as 
indicated under 38 C.F.R. § 3.321.  To be clear, the Board 
emphasizes that the second prong of the Thun is not applicable to 
this case.  The Joint Motion itself plainly states that the Board 
did not find the regular rating schedule to be inadequate.  As 
such, it is unknown why the Court has invalidated the 2006 
decision based on the inapplicable second prong, and imposed the 
requirement of its analysis.  In any event, the Board will now 
attempt to remedy the problems identified by the Court, taking 
them in the same order as was taken in the Joint Motion.

Taking the first Thun prong, again, the Board notes that the 
threshold factor for extraschedular consideration has not been 
met in this case.  The Board cannot find that the rating schedule 
is impractical in addressing any of the Veteran's symptomatology.  
In the course of the appeal, the Veteran has complained of pain, 
muscle spasms, limitation of motion, an inability to lift more 
than five pounds, and intermittent neurological symptomatology.  
Each of the three versions of the regulations pertaining to the 
spine fully addresses these symptoms.  Pain is contemplated by 
38 C.F.R. §§ 4.40 and 4.45, the DeLuca decision, DC 5295 under 
the first two versions of the regulations, DC 5293 of the second 
version of the regulations, DCs 5235 to 5243 of the current 
General Rating Formula for Diseases and Injuries of the Spine, 
and DC 5243 under the current Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, for example.  
Muscle spasms are addressed in DC 5293 of the original version of 
the regulations, DC 5295 in the second version of the 
regulations, and DCs 5235 to 5243 of the current General Rating 
Formula for Diseases and Injuries of the Spine, for example.  
Limitation of motion is addressed in DCs 5286-5292 of the first 
two versions of the regulations, and DCs 5235 to 5243 of the 
current General Rating Formula for Diseases and Injuries of the 
Spine, for example.  An inability to lift more than five pounds 
is addressed in DC 5295 of the first two versions of the 
regulations, and DCs 5235 to 5243 of the current General Rating 
Formula for Diseases and Injuries of the Spine, for example.  
Neurological symptomatology is addressed in DC 5293 of the first 
two versions of the rating schedule, and separate ratings for 
neurological problems are allowed under both the second version 
of the regulations and for DCs 5235 to 5243 of the current 
General Rating Formula for Diseases and Injuries of the Spine, 
for example.  As described in the section above, the Veteran 
simply does not meet the criteria for a higher rating under any 
version of the rating schedule.  In short, all of the Veteran's 
symptomatology associated with his lumbar spine disability is 
adequately contemplated by the rating schedule, the assigned 
evaluations are adequate, and the threshold factor for 
extraschedular consideration has not been met.

Under the second prong of Thun, the Board must determine if the 
claimant's exceptional disability picture exhibits such factors 
as "marked interference with employment," or "frequent periods 
of hospitalization."  The Board does not find the Veteran's 
disability picture to be exceptional but will undertake the 
second prong's analysis, as directed by the Court.  In the 2008 
Joint Motion, the Court specifically found that within this 
prong, the Board applied a confusing evidentiary standard, and 
also took issue with the Board's weighing of evidence in the 
"marked interference with employment" analysis.  

First, the Board does not find that the evidence is in equipoise 
as to whether there have been "frequent periods of 
hospitalization," and as such, the benefit-of-the-doubt rule is 
not for application.  The medical evidence shows that the Veteran 
has been hospitalized less than five times for his back in the 
twenty years his claim has been on appeal.  Such infrequent 
inpatient treatment does not rise to the level of disability that 
requires an extraschedular rating.

The Board also does not find that the evidence is in equipoise as 
to whether there is a "marked interference with employment," 
and as such, the benefit-of-the-doubt rule is not for 
application.  At the outset, the Board notes that neither the 
regulations nor the Court's precedential case law provide any 
specific indication of how the term "marked interference with 
employment" should be defined. The Joint Motion did not 
undertake to define it.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2009).   "Marked 
interference with employment" appears to be interference with 
employment in some undefined manner over and above that which is 
contemplated in the schedular criteria (which involve "the 
average impairment in earning capacity in civil occupations 
resulting from disability"). See, e.g., 38 C.F.R. § 3.321 
(2009); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding, "[a] high 
rating in itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.").

In Social Security law, the term has been described as a degree 
of limitation that is such as to seriously interfere with the 
ability to function independently, appropriately and effectively. 
Cruse v. U.S. Dept. of Health & Human Services, 49 F.3d 614, 617 
(10th Cir. 1995) (discussing the term '"marked" in the context 
of Social Security Administration (SSA) benefits).  According to 
SSA regulations, an individual has a "marked" limitation when 
the impairment "interferes seriously with [the] ability to 
independently initiate, sustain, or complete activities." 20 
C.F.R. § 416.926a(e)(2)(i) (2007). 

Additionally, the Board notes the Court's finding in Gordon v. 
Nicholson, 21 Vet. App. 270, 277 (2007) that, absent an expressly 
defined term within a statute, "a fundamental canon of statutory 
construction is that when interpreting a statute, the words of a 
statute are given 'their ordinary, contemporary, common 
meaning.'" 

Here, the Board does not find that interference in the Veteran's 
employability caused by his back disorder rises to the level of 
"marked" under any definition of the term.  First, from a 
common sense standpoint, it is reasonable to conclude that there 
is no marked interference with employment if a claimant is 
unemployed.  The Board cannot point to any instances in which the 
Veteran's back problems "markedly" interfered with his 
employment because the claims file reveals that in the twenty 
years that this claim has been pending the Veteran has never 
actually worked anywhere.  In the words of the July 2004 VA 
examiner, "[h]e was given vocational rehab as a cook over 20 
years ago and says he cannot pass the physical. He relays a story 
of not being able to pass the physical because he alerts 
potential employers that he cannot lift more than five pounds. 
This repetitive story is why he attributes he has not been able 
to work since 1979. In review of his c-file, he uses the 
identical story in the c-file since 1979."

In addition, the Board does not find that medical opinions of 
record support a "marked" interference with employment.  The 
positive evidence in this regard includes, for example, the 
Veteran's statements that he has not been able to work since 
service due to his service-connected back disability, numerous 
medical opinions provided by his treating physician at VA, L. E. 
Hawkins, M.D., a July 1991 opinion of an insurance agent, one 
statement by a VA provider other than Dr. Hawkins, and a February 
2000 SSA record.  

As for Dr. Hawkins, the Board can point to twenty-four separate 
statements from this physician dated from between 1991 and 1997 
in which he states that the Veteran is unemployable due to his 
service-connected back disorder.  In a July 1991 letter, an 
insurance agent, Pam Witwer, opined that the Veteran would not be 
eligible for health insurance within a small company, and would 
be a high liability risk from a worker's compensation standpoint.  
In an April 1990 VA treatment note, one VA provider other than 
Dr. Hawkins stated, "pt. who has not worked in 15 years 
secondary to back, shoulder pain. It is unlikely pt. will work 
again."  In a February 2000 "Discussion of Medical 
Improvement" report rendered by the SSA, it was noted, "[a]t 
CPD the findings were as follows: the claimant had severe pain 
and reduced range of motion in cervical and thoracic/lumbar spine 
secondary to severe trauma and fractures. He was unable to do 
sedentary work." The report concluded that, "the documented 
medical findings and functional assessment do not support a 
finding that medical improvement related to the beneficiary's 
ability to work has been demonstrated."     

The negative evidence includes, for example, a VA hospitalization 
report of July 1993, and the opinions of VA examiners in April 
1996, November 1996, July 1999, and July 2004.  The July 1993 
hospital report states, "[t]he patient's work capacity is 
dependent on the amount of stress on the back involved in future 
work tasks as well as the patient's adaptation to his condition. 
There is no acute change in the patient's previous level of 
activity or limitation noted."  In an April 1996 VA spinal 
examination report authored by Dr. Srur, it was stated the 
Veteran "could possibly perform a very light type of duty job."  
In an April 1996 VA spinal examination report authored by Dr. 
Johnston, it was found the Veteran had "no disability."  In a 
November 1996 VA examination report, it was found that the 
Veteran had "no neurological injury" related to his service-
connected back disability, and that he would need to "find an 
occupation which does not involve activities which would 
exacerbate his pain."  A July 1999 Veterans Health 
Administration medical examiner opined that the Veteran's 
degenerative spondylosis would not prevent him from obtaining 
employment.  A July 2004 VA examiner concluded that the Veteran 
has "no limitations of his activities secondary to his thoraco-
lumbar fractures."  The examiner noted that the Veteran's 
condition had improved from 1977 and 1987 reports, and that 
"this finding of improvement of motion activities and normal 
neurological exam also support this Veteran's potential for 
employability."  The examiner further concluded that the 
Veteran's "thoracolumbar spine disability has trivial 
limitations on his vocational pursuits."   

	The Board finds that the negative and positive evidence is not in 
equipoise, and that the negative evidence is more persuasive 
here.  As for the Veteran's own statements that he is 
unemployable due to his service-connected back disability, the 
Board finds these allegations are of low credibility.  Upon a 
painstaking review of the large claims file, the Board agrees 
with the July 2004 examiner's finding that the Veteran has 
repeated the same story over the course of this twenty-year 
appeal that he cannot get a job because he cannot pass a 
physical.  There is no objective proof of this.  Further, in the 
reports of Dr. Hawkins, for example, the Veteran recounted 
numerous failed attempts to obtain various jobs involving some 
type of manual labor, but the file does not indicate any attempts 
of the Veteran to obtain a non-manual labor job.  The file 
reveals the Veteran has completed two years of college.  This 
level of training provides the Veteran with basic job skills, 
including basic skills in language, mathematics, and social 
areas.  It would enable him to do many of the jobs, such as 
clerical work or light work bench assembly which high school 
graduates routinely do in a seated position with little or no 
lifting.  Further, VA examination reports, including a 
psychiatric report of March 1997, for example, reveal no 
cognitive or intellectual deficits.  In short, the Board does not 
find that the Veteran's inability to do manual labor equates to a 
"marked" interference with employment opportunities generally.  
	
Further, the medical evidence consistently shows that the Veteran 
has a significant range of motion in his back that is improved, 
not decreased, by repetitive testing. See 2004 VA examination 
report. Also, the medical evidence consistently shows that while 
the Veteran reports pain and discomfort, he is able to move well 
and does not require the use of any assistive devices.  The 
medical record also indicates some embellishment of the Veteran 
on his condition.  For example, a May 1991 VA treatment record 
noted that the Veteran's reported pain was "out of proportion" 
with actual physical findings.  The July 2004 examiner described 
the Veteran as "histrionic."  In sum, the Board has weighed the 
Veteran's allegations and finds that in this case, the statements 
made in connection with the claim for benefits are of low 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding may 
affect the credibility of testimony); Pond v. West, 12 Vet. App. 
341 (1999) (although Board must take into consideration the 
Veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).
	
As for the numerous statements of Dr. Hawkins, the Board finds 
the conclusions of Dr. Hawkins to be unpersuasive because they do 
not provide a rationale, with the exception of the statement that 
the Veteran would be unable to work if he took pain medication 
and muscle relaxants, and that he will not be hired in the "real 
world" because "companies will not insure a person for work 
purposes with [the Veteran's] documented s.c. injuries."  See 
February 1996 and July 1997 treatment records, respectively.  The 
Board finds the first explanation somewhat speculative, as it is 
not established in the medical record that the Veteran definitely 
must be under the influence of disabling pain medication and 
muscle relaxants every hour of every day, and the second also 
speculative as signing up for medical insurance is not 
necessarily a requirement to obtaining employment.  Moreover, Dr. 
Hawkins' statements appear to be founded entirely on the 
Veteran's own reports, and as such, are also of low credibility.  
See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005) (holding 
that a medical opinion formed on the basis of the Veteran's 
reported medical history cannot be rejected without the Board 
first finding that the Veteran's allegations are not credible).  
Additionally, the Board notes that the barrage of assertions 
about the Veteran's unemployability in relation to his back began 
in 1991, just subsequent to the filing of his claim.  Prior to 
this, the record contains nearly no such statements from Dr. 
Hawkins.  This too, detracts from his credibility.

As for the April 1990 VA treatment record, that provider's 
opinion was based on the combined effect of the Veteran's back 
and shoulder problems.  As he is not service-connected for a 
shoulder problem, this statement too is not persuasive.  As for 
the July 1991 insurance agent's letter, again, the Board finds 
this assertion speculative because the Veteran would not 
necessarily have to accept health insurance as a prerequisite for 
employment in all companies, and if he was involved in sedentary 
employment, his liability risk for workers compensation purposes 
would presumably be much lower.  As for the February 2000 SSA 
report, the Board notes that no rationale was provided for the 
Veteran's inability to perform sedentary work.  As such, this 
report too is of low persuasive value.

By contrast, the July 1993 VA hospital examiner explained that 
the Veteran's back disability interferes with his employability 
only to the degree to which his back is involved with a 
particular job.  The Board finds this persuasive because it is 
logical, and takes into account the Veteran's overall potential, 
not just his potential for manual labor.  The November 1996 VA 
examiner provided a similar explanation.  The July 2004 VA 
examiner explained that the Veteran's occupational limitations 
are "limited" because his back disability has displayed actual 
improvement over the years and there is actual improvement on 
repetitive motion.  Each VA examiner's opinion was founded on a 
review of the Veteran's claims file.  Despite the Veteran's 
attorney's arguments in an October 2009 letter to the Board, the 
Board notes that the Court has recently held that it is not 
clearly erroneous to assign more probative value to a VA 
examiner's opinion than to the opinion of Veteran's treating 
physician, where Board found that the VA examiner's opinion was 
based on a review of Veteran's complete claims file, that he was 
familiar with Veteran's "extensive medical history," and that 
he provided "a thorough and detailed opinion about a disorder 
within his area of medical expertise" that was "consistent with 
competent evidence of record."  D'Aries v. Peake, 22 Vet. App. 
97, 108 (2008).  

In sum, while the Board agrees that the Veteran's back disability 
does interfere somewhat with his employability, the Board does 
not find this interference rises to the level of "marked."  The 
Veteran's own statements are of low probative value because the 
Board finds they are not credible.  The positive medical evidence 
is of low probative value because it largely does not include any 
rationale for the opinions rendered, and specifically, the Board 
further finds the opinions of Dr. Hawkins to be of questionable 
credibility.  There is simply no evidence in the file to suggest 
that the Veteran is unable to function independently, 
appropriately, and effectively.  Cruse, 49 F.3d at 617.  To the 
contrary, the record shows the Veteran lives independently and 
takes care of his own needs and his house by himself.  See, e.g., 
2004 VA examination report.  For the same reasons, the Board also 
cannot find that the Veteran's back disability interferes 
seriously with his ability to independently initiate, sustain, or 
complete activities.  20 C.F.R. § 416.926a(e)(2)(i) (2007).  
Given that the Veteran has not displayed any cognitive or 
intellectual deficits that would preclude him from making use of 
his two-year college degree in obtaining non-strenuous 
employment, the Board also does not find that his back problems 
"markedly" interfere with his employability under the ordinary 
meaning of the word.  

For all of the above reasons, the Board does not find that the 
Veteran's T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness warrant referral to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of the assignment of an 
extraschedular rating.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in September 2009, 
March 2006, and June 2004  provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The letters of September 2009 and March 2006 
additionally provided the appellant with information concerning 
the evaluation and effective date that could be assigned should 
his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  
      
Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has been afforded 
several personal hearings before the RO.  He has also been given 
multiple VA examinations, and a Veterans Health Administration 
medical opinion has been sought in the course of the appeal.  The 
Board notes that while an additional VA examination was ordered 
in its December 2009 remand and this examination did not take 
place, there has nonetheless been substantial compliance with the 
remand directives.  In February 2010 the Veteran was notified 
that he would soon be scheduled for a VA examination.  The record 
reflects that scheduling for the examination was initiated in 
late February 2010 and erroneously terminated by VA.  The 
examination was subsequently reset for April 16, 2010.  The 
Veteran failed to appear for the examination.  The file reflects 
that all correspondence has been mailed to the Veteran at his 
most recent address of record, with copies to his attorney, and 
no mail has been returned as undeliverable from either recipient.  
Neither the Veteran nor his representative has offered any good 
cause for the Veteran's failure to appear.  Both the Veteran and 
the representative were aware that a VA examination would be 
upcoming, as they were notified both by the Board's December 2009 
remand and the February 2010 letter from the RO.  Over eight 
months have passed since the remand, over six months have passed 
since the February 2010 letter, and over four months have passed 
since the Veteran's failed appearance at the April 2010 
examination, and in that time there has been no mention of the 
examination from the Veteran or his attorney.  

The Board fully acknowledges that the claims file contains no 
hard copy of the Veteran's notice of the April 2010 examination.  
However, the Court has recently addressed this issue.  In Kyhn v. 
Shinseki, 23 Vet. App. 335, (2010), after discussing VA's 
procedures for scheduling VA examinations and notifying Veterans 
of the time, date and location of the examinations, which does 
not include placing a "hard" copy of the original letter in the 
claims folder, the Court rejected the appellant's argument, 
holding that under the presumption of regularity, the Court will 
presume that the Veteran received notice of the examination.  The 
Court held, "[a]ccordingly, because the regular practices of VA 
do not include maintaining a hard copy of the Veteran's notice of 
his/her scheduled VA examination, the absence of any such copy 
from the claims file cannot be used as evidence to demonstrate 
that that notice was not mailed."  Id. at 339. 

Since the Veteran has frustrated the Board's attempt to obtain 
compliance with the terms of the December 2009 remand, complete 
compliance has been rendered impossible.  Thus, there is no 
violation of the previous remand orders which can be remediated.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board finds that the RO substantially complied with the 
remand actions ordered in the June 2008 Board remand.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) (finding that substantial 
compliance, rather than strict compliance, with the terms of a 
Board engagement letter requesting a medical opinion is 
required). 

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


ORDER

An increased evaluation for the Veteran's T12, L1, and L2 
compression fracture residuals with L5-S1 tenderness is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


